EXHIBIT 10.1

Execution Version

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of May 21, 2007 (this
“Agreement”), is by and between INERGY HOLDINGS, L.P., a Delaware limited
partnership (the “Partnership”) and each of the holders listed on Exhibit A
hereto (each a “Holder” and collectively the “Holders”).

WHEREAS, the Partnership desires to increase the public float of its common
units representing limited partner interests in the Partnership (the “Common
Units”);

WHEREAS, the Holders now own 13,007,741 Common Units;

WHEREAS, the Partnership has entered into an underwriting agreement of even date
herewith (the “Underwriting Agreement”) with Citigroup Global Markets, Inc. (the
“Underwriter”) pursuant to which the Partnership is publicly offering (the
“Public Offering”) for cash 1,500,000 Common Units (the “Primary Units”) and an
additional 225,000 Common Units (the “Option Units”), in each case pursuant to
the Partnership’s registration statement Form S-3 (File No. 333-136200) (as
amended to the date hereof, the “Registration Statement”) and a prospectus
supplement (together with the prospectus included in the Registration Statement,
the “Prospectus”) filed under Rule 424 under the Securities Act (as defined
herein); and

WHEREAS, the Holders and the Option Holder (as defined below) desire to sell to
the Partnership, and the Partnership desires to purchase from the Holders and
the Option Holder (as defined below), up to an aggregate of 1,680,827 Common
Units upon the terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Purchase of Units. On the Offering Closing Date (as defined below), and
subject to the terms and conditions and in reliance on the representations and
warranties herein set forth, the Holders agree to sell to the Partnership, and
the Partnership agrees to purchase from the Holders, at price of $50.54 per
Common Unit (the “Purchase Price”), the number of Common Units listed on Exhibit
A (the “Purchased Units”).

1.1 The closing of the purchase and sale of the Purchased Units shall take place
at such place and such time so as to coincide with the Underwriter’s purchase of
the Primary Units pursuant to the Underwriting Agreement (the “Offering Closing
Date”) from the Partnership in the Public Offering.

1.2 On the Offering Closing Date, each Holder shall sell to the Partnership all
its right, title and interest in and to the Purchased Units, free and clear of
all liens or other limitations or restrictions and deliver to the Partnership
the certificate or certificates representing the Purchased Units, duly endorsed
in blank or accompanied by separate stock powers so endorsed. Each Holder shall
execute the certificate of transfer on the back of the certificate or
certificates representing the Purchased Units.

 

1



--------------------------------------------------------------------------------

1.3 The Partnership shall pay the aggregate Purchase Price on the Offering
Closing Date by wire transfer of immediately available funds to an account of
the Holders (the number for which account shall have been furnished to the
Partnership at least one business day prior to the Offering Closing Date).

2. Purchase of Additional Units. On the Option Closing Date, the Holder listed
on Exhibit B (the “Option Holder”) agrees to sell to the Partnership, and the
Partnership agrees to purchase from the Option Holder at the Purchase Price, a
number of Common Units equal to the number of Option Units purchased by the
Underwriter but which may not exceed the aggregate number of Common Units listed
on Exhibit B (the “Additional Units” and together with the Purchased Units, the
“Units”).

2.1 The closing of the purchase and sale of the Additional Units shall take
place at such place and such time so as to coincide with the Underwriter’s
purchase of the Option Units pursuant to the Underwriting Agreement (the “Option
Closing Date”) from the Partnership in the Public Offering. The Option Closing
Date and the Offering Closing Date are collectively referred to herein as the
“Closing Date.”

2.2 On the Option Closing Date, the Option Holder shall sell to the Partnership
all its right, title and interest in and to the Additional Units, free and clear
of all liens or other limitations or restrictions and deliver to the Partnership
the certificate or certificates representing the Additional Units, duly endorsed
in blank or accompanied by separate stock powers so endorsed. The Option Holder
shall execute the certificate of transfer on the back of the certificate or
certificates representing the Additional Units.

2.3 The Partnership shall pay the aggregate Purchase Price on the Option Closing
Date by wire transfer of immediately available funds to an account of the Option
Holder (the number for which account shall have been furnished to the
Partnership at least one business day prior to the Option Closing Date).

3. Representations and Warranties of Holders. Each Holder hereby severally
represents and warrants to, and agrees with the Partnership, as applicable,
that:

3.1 Existence and Power. Such Holder has the power, authority and legal capacity
to execute and deliver this Agreement, consummate the transactions and perform
each of its obligations contemplated hereby.

3.2 Authority; Approvals. (a) The execution and delivery of this Agreement by
such Holder, the consummation by such Holder of each of the transactions and the
performance by such Holder of its obligations contemplated hereby have been duly
and properly authorized on the part of such Holder. This Agreement has been duly
executed and delivered by such Holder, and, assuming the accuracy of the
representations and warranties of the Partnership in Section 4 hereof,
constitutes the valid and legally binding obligation of such Holder, enforceable
against such Holder in accordance with its terms.

 

2



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement by such Holder and the
consummation of each of the transactions and the performance of each of the
obligations contemplated hereby do not:

(i) conflict with, violate or breach (whether with or without notice or a lapse
of time or both), require the consent of any Person to or otherwise result in a
material detriment to such Holder (if such Holder is an entity) under, (A) its
organizational documents, or (B) any agreement to which it is a party or by
which its assets or property is bound or any law or order applicable to it
(other than the Unitholder Agreement, dated April 14, 2005 (the “Unitholder
Agreement”), by and among the Partnership and the other parties thereto), which
conflicts, violations, breaches or material detriments, in the case of clause
(B), could reasonably be expected to prevent the consummation of any of the
transactions contemplated hereby or have a material adverse effect on the
business, properties or condition (financial or otherwise) of such Holder; and

(ii) impose any penalty or other onerous condition on such Holder that could
reasonably be expected to prevent the consummation of any of the transactions
contemplated hereby. As used in this Agreement, the term “Person” means a
natural person, corporation, limited liability company, venture, partnership,
trust, unincorporated organization, association or other entity.

(c) No approval from any Governmental Entity is required with respect to such
Holder in connection with the execution and delivery by such Holder of this
Agreement, the performance by such Holder of its obligations hereunder or the
consummation by such Holder of the transactions contemplated hereby, except for
any such approval the failure of which to be made or obtained (i) has not
impaired and could not reasonably be expected to impair the ability of such
Holder to perform its obligations under this Agreement in any material respect,
and (ii) could not reasonably be expected to delay, in any material respect, or
prevent the consummation of any of the transactions contemplated by this
Agreement. As used in this Agreement, the term “Governmental Entity” means any
agency, bureau, commission, authority, department, official, political
subdivision, tribunal or other instrumentality of any government, whether
(i) regulatory, administrative or otherwise; (ii) federal, state or local; or
(iii) domestic or foreign.

3.3 Ownership of Units. Except as provided in the Unitholder Agreement, such
Holder is the record and beneficial owner (or, if such Holder is a trust, the
legal owner) of the number of Purchased Units set forth opposite such Holder’s
name on Exhibit A, or, with respect to the Option Holder, is the record and
beneficial owner (or, if such Option Holder is a trust, the legal owner) of the
number of Additional Units set forth opposite the Option Holder’s name on
Exhibit B, in each case, free and clear of any lien and any other limitation or
restriction with full right and authority to deliver the same hereunder, and
will transfer and deliver to the Partnership on the Offering Closing Date or the
Option Closing Date, as the case may be, valid title to the Purchased Units or
the Additional Units, as the case may be, in each case free and clear of any
lien and any such other limitation or restriction.

 

3



--------------------------------------------------------------------------------

3.4 Independent Investigation. Such Holder or Option Holder (a) has the
requisite knowledge, sophistication and experience in order to fairly evaluate a
disposition of the Purchased Units or the Additional Units, as the case may be,
including the risks associated therewith, and (b) has adequate information and
has made its own independent investigation and evaluation to the extent it deems
necessary or appropriate concerning the properties, business and financial
condition of the Partnership to make an informed decision regarding the transfer
of the Purchased Units or the Additional Units, as the case may be, pursuant to
this Agreement.

3.5 No Investment Advice. Such Holder acknowledges that the Partnership has not
rendered and will not render any investment advice or securities valuation
advice to the Holder, and the Holder further represents that it is relying
solely on its own conclusions or the advice of its own counsel or investment
representative with respect to the transactions contemplated by this Agreement.

4. Representations and Warranties of the Partnership. The Partnership hereby
represents and warrants to, and agrees with the Holders, that:

4.1 Existence and Power. The Partnership is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited partnership power and authority to
execute and deliver this Agreement, consummate the transactions and perform each
of its obligations contemplated hereby.

4.2 Authority; Approvals. (a) The execution and delivery of this Agreement by
the Partnership, the consummation by the Partnership of each of the transactions
and the performance by the Partnership of each of its obligations contemplated
hereby have been duly and properly authorized by all necessary partnership
action on the part of the Partnership. This Agreement has been duly executed and
delivered by the Partnership and, assuming the accuracy of the representations
and warranties of the Holders in Section 3 hereof, constitutes the valid and
legally binding obligation of the Partnership, enforceable against it in
accordance with its terms, subject, (i) as to enforceability, to bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) to equitable principles of general
applicability relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

(b) The execution and delivery of this Agreement by the Partnership and the
consummation of each of the transactions and the performance of each of the
obligations contemplated hereby (i) do not conflict with, violate or breach
(whether with or without notice or a lapse of time or both), require the consent
of any Person to or otherwise result in a material detriment to the Partnership
under, (A) its organizational documents or (B) any agreement to which it is a
party or by which its assets or property is bound or any law or order applicable
to it, in the case of clause (B), which conflicts, violations, breaches or
material detriments could reasonably be expected to prevent the consummation of
any of the transactions contemplated hereby or have a material adverse effect on
the business, properties or condition (financial or otherwise) of the
Partnership; and (ii) do not impose any penalty or other onerous condition on
the Partnership that could reasonably be expected to prevent the consummation of
any of the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

(c) No approval from any Governmental Entity is required with respect to the
Partnership in connection with the execution and delivery by the Partnership of
this Agreement, the performance by the Partnership of its obligations hereunder
or the consummation by the Partnership of the transactions contemplated hereby,
except (i) as have been obtained under the Securities Act of 1933, as amended,
and the rules and regulations of the Securities and Exchange Commission (the
“Commission”) thereunder (collectively, the “Securities Act”), and as may be
required under state securities or blue sky laws in connection with the Public
Offering and (ii) for any such approval the failure of which to be made or
obtained (A) has not impaired and could not reasonably be expected to impair the
ability of the Partnership to perform its obligations under this Agreement in
any material respect and (B) could not reasonably be expected to delay, in any
material respect, or prevent the consummation of any of the transactions
contemplated by this Agreement.

5. Conditions to Closing.

5.1 Conditions to Obligations of the Partnership. The obligation of the
Partnership to purchase the Units on the applicable Closing Date is subject to
the satisfaction of the following conditions:

(a) With respect to the Primary Units, the closing contemplated in Section 2 of
the Underwriting Agreement shall have occurred and, with respect to the
Additional Units, the closing contemplated in Section 3 of the Underwriting
Agreement shall have occurred;

(b) The Holders shall have performed in all material respects all of their
obligations hereunder required to be performed by it on or prior to the Offering
Closing Date and the Option Holder shall have performed in all material respects
all of their obligations hereunder required to be performed by it on or prior to
the Option Closing Date;

(c) No action, claim, suit, hearing, complaint, demand, injunction, litigation,
judgment, arbitration, order, decree, ruling or governmental investigation or
proceeding is then pending or threatened by any court or Governmental Entity,
and no such court or Governmental Entity shall have issued any injunction,
judgment or order, which shall remain in effect, that would prevent consummation
of the transactions contemplated hereby; provided, however, that the parties
hereto shall use their reasonable best efforts to have any such injunction,
judgment or order vacated or reversed;

(d) The representations and warranties of the Holders contained in this
Agreement and in any certificate or other writing delivered by the Holders
pursuant hereto shall be true in all material respects (except for such
representations and warranties as shall be qualified by a materiality standard,
which shall be true and correct in all respects) at and as of the Offering
Closing Date, as if made at and as of such date; and

(e) With respect to the Additional Units, the representations and warranties of
the Option Holder contained in this Agreement and in any certificate or other
writing delivered by the Option Holder pursuant hereto shall be true in all
material respects (except for such representations and warranties as shall be
qualified by a materiality standard, which shall be true and correct in all
respects) at and as of the Option Closing Date, as if made at and as of such
date.

 

5



--------------------------------------------------------------------------------

5.2 Conditions of Obligations of the Holders. The obligation of the Holders to
consummate the transactions contemplated on the applicable Closing Date is
subject to the satisfaction of the following conditions:

(a) With respect to the Primary Units, the closing contemplated in Section 2 of
the Underwriting Agreement shall have occurred and, with respect to the
Additional Units, the closing contemplated in Section 3 of the Underwriting
Agreement shall have occurred;

(b) The Partnership shall have performed in all material respects all of its
obligations under this Agreement required to be performed by it on or prior to
the applicable Closing Date;

(c) No action, claim, suit, hearing, complaint, demand, injunction, litigation,
judgment, arbitration, order, decree, ruling or governmental investigation or
proceeding is then pending or threatened by any court or Governmental Entity,
and no such court or Governmental Entity shall have issued any injunction,
judgment or order, which shall remain in effect, that would prevent consummation
of the transactions contemplated hereby; provided, however, that the parties
hereto shall use their reasonable best efforts to have any such injunction,
judgment or order vacated or reversed;

(d) The representations and warranties of the Partnership contained in this
Agreement and in any certificate or other writing delivered by the Partnership
pursuant hereto shall be true in all material respects (except for such
representations and warranties as shall be qualified by a materiality standard,
which shall be true and correct in all respects) at and as of the Offering
Closing Date and as of the Option Closing Date, in each case, as if made at and
as of such date; and

6. Indemnification.

6.1 Indemnification by the Partnership. The Partnership will indemnify and hold
harmless each Holder, and, if applicable, such Holder’s officers, directors and
any person who controls such Holder within the meaning of Section 15 of the
Securities Act and Section 20 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”) against all losses, claims, damages and
liabilities (including, without limitation, the legal fees and other expenses
incurred in connection with any suit, action, proceeding or any claim asserted)
arising out or based on:

(a) any inaccuracy or breach as of the date of this Agreement or as of the
Offering Closing Date of any representation or warranty made by the Partnership
in Section 4 of this Agreement or in any certificate delivered by the
Partnership pursuant to this Agreement; and

(b) the breach or default in the performance by the Partnership of any covenant,
agreement or obligation to be performed by the Partnership pursuant to this
Agreement.

 

6



--------------------------------------------------------------------------------

6.2 Indemnification by the Holders. Each Holder will severally indemnify the
Partnership, its officers, directors and each person who controls the
Partnership within, the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act, against all losses, claims, damages and
liabilities (including, without limitation, the legal fees and expenses incurred
in connection with any suit, action, proceeding or any claim asserted) arising
out of or based on:

(a) any inaccuracy or breach as of the date of this Agreement or as of the
Offering Closing Date, or with respect to the Option Holder, as of the Option
Closing Date, of any representation or warranty made by such Holder in Section 3
of this Agreement or in any certificate delivered by such Holder pursuant to
this Agreement; and

(b) the breach or default in the performance by such Holder of any covenant,
agreement or obligation to be performed by such Holder pursuant to this
Agreement.

The liability of a Holder pursuant to this Section 6.2 shall be limited to such
Holder’s pro rata portion of the aggregate Purchase Price.

6.3 Indemnification Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnity may be sought pursuant
to the preceding paragraphs of this Section 6, such person (the “Indemnified
Person”) shall promptly notify the person or persons against whom such indemnity
may be sought (each an “Indemnifying Person”) in writing, and such Indemnifying
Persons, upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others the Indemnifying Persons may designate in such proceeding and shall
pay the reasonable fees and expenses of such counsel related to such proceeding.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person and not the Indemnifying Persons unless
(i) the Indemnifying Persons and the Indemnified Person shall have mutually
agreed to the contrary, (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person or (iii) the named parties in any such proceeding (including any
impleaded parties) include both an Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that no Indemnifying Person shall, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the reasonable
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. No Indemnifying Person shall be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
each Indemnifying Person agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
shall have requested an Indemnifying Person to reimburse the Indemnified Person
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, such Indemnifying Person agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 90 days after receipt by

 

7



--------------------------------------------------------------------------------

such Indemnifying Person of the aforesaid request and (ii) such Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding.

6.4 Contribution. The Partnership and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 6 were determined by
pro rata allocation. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in this
Section 6 shall be deemed to include any legal or other expenses incurred by
such Indemnified Person in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 6, in no event
shall a Holder be required to contribute any amount in excess of the amount of
the aggregate Purchase Price received by it. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

6.5 Full Force and Effect. The remedies provided for in this Section 6 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity. The indemnity and
contribution agreements contained in this Section 6 and the representations and
warranties of the Partnership and the Holders set forth in this Agreement shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any party
hereto, its respective officers or directors or any person controlling such
party and (iii) consummation of the transactions contemplated hereby, as
applicable.

7. Expense. Whether or not the transactions contemplated by this Agreement are
consummated, the Partnership will pay for all expenses (including fees and
disbursements of counsel and independent accountants) incurred by it in
connection with this Agreement and the Public Offering (including, but not
limited to, the expenses the Partnership agreed to pay pursuant to the
Underwriting Agreement).

8. Miscellaneous.

8.1 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given two business days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth below:

If to the Holders to the addresses set forth on Exhibit A hereto.

If to the Partnership:

Inergy Holdings, L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: Laura L. Ozenberger

Facsimile: (816) 531-4680

 

8



--------------------------------------------------------------------------------

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the addresses set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail). Delivery of written notices shall
be effective (i) upon delivery, if sent by hand delivery, expedited courier or
messenger service (in any such case, with a record of receipt) or by ordinary
mail or (ii) on the next day after the date of dispatch, if sent by telecopy,
cable, facsimile, telegram, or electronic mail. Any party may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other party notice in the manner herein set
forth.

8.2 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

8.3 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

8.4 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned or delegated, in whole or in
part, by operation of law or otherwise by any party without the prior written
consent of the other party.

8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, without reference to its
conflict of laws principles.

8.6 Public Announcements. Each Holder agrees that, except as may be required by
applicable law, such Holder will not issue any press release or make any public
statement with respect to this Agreement or the transactions contemplated hereby
without obtaining the prior written consent of the Partnership. The Holders
acknowledge that the Partnership may, in its sole discretion, issue a press
release or make a public statement with respect to this Agreement or the
transactions contemplated hereby without obtaining the prior written consent of
the Holders.

 

9



--------------------------------------------------------------------------------

8.7 Entire Agreement; No Third-Party Beneficiaries. This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter of
this Agreement. Except as specifically set forth or referred to herein, nothing
herein expressed or implied is intended or shall be construed to confer upon or
give to any Person, other than the parties hereto, and their permitted
successors or assigns, any rights or remedies under or by reason of this
Agreement. No third party is entitled to rely on any of the representations,
warranties and agreements contained in this Agreement, and the Partnership and
the Holders assume no liability to any third party because of any reliance on
the representations, warranties and agreements of the Partnership and the
Holders contained in this Agreement.

8.8 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

8.9 Termination. Notwithstanding any provision in this Agreement to the
contrary, this Agreement shall terminate in the event the Underwriting Agreement
is terminated in accordance with the terms contained therein.

8.10 Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The captions and headings appearing at the beginning of the various
sections of this Agreement are for convenience of reference only and shall not
be given any effect whatsoever in the construction or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

8.11 Section Headings. The captions and headings appearing at the beginning of
the various sections of this Agreement are for convenience of reference only and
shall not be given any effect whatsoever in the construction or interpretation
of this Agreement.

8.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Any party may execute this Agreement by
the delivery of a facsimile signature, which signature shall have the same force
and effect as an original signature. Any party that delivers a facsimile
signature shall promptly thereafter deliver an originally executed signature to
the other party; provided, however, that the failure to deliver an original
signature page shall not affect the validity of any signature delivered by
facsimile.

8.12 Waiver of Registration Rights. Each Holder hereby waives any rights it may
hold relating to the inclusion of Common Units in a registration statement of
the Partnership, and any notice of or request for such inclusion, pursuant to
Section 6.2 of the Unitholder Agreement. Such waiver is granted with respect to
the Partnership’s Public Offering as described herein.

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer as of the date first written above.

 

INERGY HOLDINGS, L.P.

By:

  Inergy Holdings GP, LLC, its General Partner By:   /s/ Laura L. Ozenberger  
Laura L. Ozenberger   Vice President, General Counsel and Secretary HOLDERS:

 

  /s/ JOHN J. SHERMAN     JOHN J. SHERMAN, Trustee of the John J. Sherman 2005
Grantor Retained Annuity Trust II under Trust Indenture dated March 31, 2005

 

  /s/ JOHN J. SHERMAN     JOHN J. SHERMAN, Trustee of the John Joseph Sherman
Revocable Trust under Trust Indenture dated May 4, 1994

 

  /s/ DAVID G. DEHAEMERS     DAVID G. DEHAEMERS, JR.

 

  /s/ DAVID G. DEHAEMERS     DAVID G. DEHAEMERS, JR., Trustee of the David G.
Dehaemers, Jr. 2005 Grantor Retained Annuity Trust under Trust Indenture dated
March 31, 2005

 

11



--------------------------------------------------------------------------------

 

  /s/ PAUL E. McLAUGHLIN     PAUL E. McLAUGHLIN, Trustee of the Paul E.
McLaughlin Revocable Trust under Trust Indenture dated April 24, 2003

 

  /s/ PAUL E. McLAUGHLIN     PAUL E. McLAUGHLIN, Trustee of the Paul E.
McLaughlin 2005 Grantor Retained Annuity Trust under Trust Indenture dated
March 31, 2005

 

  /s/ PHILLIP L. ELBERT     PHILLIP L. ELBERT

 

  /s/ PHILLIP L. ELBERT     PHILLIP L. ELBERT, Trustee of the Charles W. Elbert
Trust under Trust Indenture dated March 31, 2005

 

  /s/ PHILLIP L. ELBERT     PHILLIP L. ELBERT, Trustee of the Lauren E. Elbert
Trust under Trust Indenture dated March 31, 2005

 

  /s/ R. BROOKS SHERMAN     R. BROOKS SHERMAN, JR.

 

12



--------------------------------------------------------------------------------

Exhibit A

 

Holder of Record

  

Common Units

to be Sold

   Total Common
Unit Ownership

John J. Sherman, Trustee of the John J. Sherman Revocable Trust dated May 4,
1994*

   340,173    8,021,604 John J. Sherman and Mary N. Sherman, Trustees of the
John J. Sherman 2005 Grantor Retained Annuity Trust II Under Trust Indenture
Dated March 31, 2005*    275,896    275,896 Paul E. McLaughlin and Jonalee Y.
McLaughlin, Trustees of the Paul E. McLaughlin 2005 Grantor Retained Annuity
Trust Under Trust Indenture Dated March 31, 2005**    16,000    241,350 Paul E.
McLaughlin and Jonalee McLaughlin, Trustees of the Paul E. McLaughlin Revocable
Trust UTI dated April 24, 2003**    54,000    826,205 David G. Dehaemers, Jr.*
   425,000    1,413,426 David G. Dehaemers, Jr. and Barbara C. Dehaemers,
Trustees of the David G. Dehaemers, Jr. 2005 Grantor Retained Annuity Trust
Under Trust Indenture Dated March 31, 2005*    75,000    107,272

Phillip L. Elbert*

   173,707    868,538 Phillip L. Elbert and Kristin O. Elbert, Trustees of the
Charles W. Elbert Trust Under Trust Indenture Dated March 31, 2005*    20,112   
40,225 Phillip L. Elbert and Kristin O. Elbert, Trustees of the Lauren E. Elbert
Trust Under Trust Indenture Dated March 31, 2005*    20,112    40,225 R. Brooks
Sherman, Jr.*    100,000    462,558              1,500,000    13,007,741        
 

--------------------------------------------------------------------------------

* The notice address is Two Brush Creek Boulevard, Suite 200, Kansas City, MO
64112

 

** The notice address is 4608 NW 82nd Terrace, Kansas City, MO 64151

 

13



--------------------------------------------------------------------------------

Exhibit B

 

Option Holder

  

Common Units

to be Sold

John J. Sherman, Trustee of the John J. Sherman Revocable Trust dated May 4,
1994*

   180,827

 

14